Citation Nr: 1718082	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a statement dated October 2012, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In a statement dated October 2013, the Veteran cancelled his hearing request.  Accordingly, his request for a hearing is considered withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2016). 

In March 2015, the Board remanded this matter for further development, to include obtaining an adequate VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
Following the Board's March 2015 remand, the Veteran's claims folder was referred for a clarifying opinion on the nature and etiology of his bilateral hearing loss.  In April 2015, a VA examiner opined that the Veteran's hearing loss was less likely than not related to service.  The examiner rationalized that since there was no significant shift in the Veteran's hearing from his entrance to service to his separation, his bilateral hearing loss was unlikely caused by in-service exposure to noise.  In support of this opinion, the examiner relied on an Institute of Medicine study indicating a delay in the on-set of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

The Board finds this audiological opinion inadequate to decide this claim.  In this regard, the April 2015 examiner did not, as requested by the Bord it its March 2015 remand, discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the Veteran's current hearing loss was caused by noise exposure in service as opposed to some other cause.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to a suitably
qualified VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss disability.  The examiner is requested to review all pertinent records associated with the claims file including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should then state an opinion as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral hearing loss disability is causally or etiologically related to his military service, including his conceded acoustic trauma from repeated exposure to nose of aircraft engines? 

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the Veteran's current hearing loss was caused by noise exposure in service as opposed to some other cause.

The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.

Finally, if the examiner concludes that the Veteran's hearing loss is not related to his in-service acoustic trauma, the examiner should provide an alternative etiology for his bilateral hearing loss, given his competent and credible denials of post-service noise exposure, ear disease and trauma, and family history of hearing loss. 

The examiner must provide a complete rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After undertaking the above actions and any other necessary development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




